DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is the national stage of PCT/US17/31379, filed 05/05/2017, which claims benefit of US provisional applications 62/344,104, filed 06/01/2016, and 62/332,729, filed 05/06/2016.  The International Search Report and Written Opinion issued in the PCT application have been received and reviewed.
Election/Restrictions
Applicant’s election without traverse of Group I, and of species (i), in the reply filed on 11/16/2020 is acknowledged.
Claims 30-31 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2020.
Sequence identifiers missing
The specification contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a) and (a)(2).  However, the specification fails to comply with one or more of the requirements of 37 CFR  1.821 through 1.825 because the claims recite sequences that lack description by the appropriate sequence identifier set forth in the "Sequence Listing" as required by 37 CFR 1.821(d).  See in particular claim 17 (and it is noted that withdrawn claim 36 also requires correction), as well as Figures 4, 5, and 6, each of which includes panels reciting nucleotide fragments that are 10 or more nucleotides in length (and thus .
Claim interpretation
With regard to dependent claim 3, it is noted that the references to “step (b)” and “step (a)” have been interpreted as referring to (b) and (a), respectively, of claim 1, as this is the only reasonable interpretation of the claim language (despite the fact that the term “step” is not employed in claim 1).  It is also noted that this claim does not require any modification of the order in which the steps of the method are performed; rather, the claim language simply requires a capability that (b) “can be carried out prior to” (a).   
With regard to claims 37-40 and 43, it is noted that these claims are interpreted as requiring that the sample recited in independent claim 1 be a sample from the subject (as this is the only reasonable interpretation of the claim language, despite the fact that claims 37-40 and 43 do not reference a sample from the subject).  
Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9, 11-13, 16-17, 19-20, 22, 25, 37-40, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6, 9, 11-13, 16-17, 19-20, 22, 25, 37-40, and 43 are indefinite over the recitation of the limitation “the ligated adapter polynucleotide” in c) of independent claim 1.  The claim previously refers to an adapter, as well as to the “RNA-adapter ligation product” (which is reverse transcribed in c) to form a cDNA).  However, the term “ligated adapter polynucleotide” is not previously employed, such that proper antecedent basis is lacking; further, it is not clear what is encompassed by this language, and thus what meets the requirement of c) for a primer complementary to “at least a portion of the ligated adapter polynucleotide”.  As the properties/characteristics of the “ligated adapter polynucleotide” must be known in order for the properties/characteristics of the required “reverse transcription primer” to be clear, further clarification is required.
Claim 1-6, 9, 11-13, 16-17, 19-20, 22, 25, 37-40, and 43 are also indefinite over the recitation of the language “first primer comprising nucleotides identical to at least a portion of the sequence of RNase L-cleaved RNA and having one or more bases identical to the adapter but not to the isolated RNA” in claim 1 at d).  While this language is clear with respect to requiring “one or more bases identical to the” previously recited adapter, the claim previously states the RNase L-cleaved RNA is obtained by ligation of an adapter to RNA that is present in the isolated “total RNA or small RNAs”; it therefore appears that the two elements of the claim language related to 
Claim 9 is indefinite over the limitation “the first and second primers comprise between 17 and 24 nucleotides each”.  While the reference to the range 17-24 nucleotides suggests a length limitation of some kind, the use of the open transitional language “comprise” is open and non-limiting (such that the range of 17-24 may also reasonably be interpreted as a minimum length).  As the claim has multiple reasonable interpretations with different boundaries, further clarification is required.
Claim 19 is indefinite over the limitation “the RNase L cleavage product” because it is unclear how this further limits claim 1.  More particularly, it is unclear whether this further requirement applies to all such cleavage products generated by the method, or whether a single product of this type is sufficient.  As claim 1 does not refer to any single/particular such product, what is mean by “the RNase L cleavage product” is unclear, and the manner in which claim 19 further limits claim 1 is not made sufficiently clear by the claim language.
Similarly, the language of claim 25, as well as claim 43, refers to “the RNase L cleavage product”. For the reasons noted above with regard to claim 19, it is unclear whether this language simply requires that at least one such product be detected, or whether all products detected are of the type specified.  Further clarification is therefore required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, 12-13, 16, 19, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper et al (Nucleic Acids Research 42(8):5202-5216 [online 5 Feb 2014]; cited in IDS).
Cooper et al disclose methods in which RNase L cleavage products are detected via steps encompassed by independent claim 1 (see entire reference, particularly the 
With further regard to dependent claim 2, Cooper et al disclose isolation of amplification products prior to sequencing; see, e.g., page 5205, left column, first full paragraph (it is also noted that the activity of claim 2 is optional, not required).  Regarding claim 3, it is noted that Cooper et al also disclose isolating RNA following adapter/linker ligation; see, e.g., page 5204, top of right column.  Regarding claim 4, it is .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al (Nucleic Acids Research 42(8):5202-5216 [online 5 Feb 2014]; cited in IDS) in view of Peach et al (Nucleic Acids Research 43(17):e108 [22 May 2015]; cited herein).   

Cooper et al do not teach the use of RtcB RNA ligase to ligate adapters/linkers to isolated RNA, as required by dependent claim 11.  
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the use of RtcB ligase, as taught by Peach et al, in the method of Cooper et al.  An ordinary artisan would have been motivated to have made such a modification for the benefits taught by Peach et al, particularly of more specifically targeting RNA fragments with 5’-OH termini and thus specifically characterizing RNA products of this type in a more efficient way.
Claims 20, 22, 37-38, 40, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al (Nucleic Acids Research 42(8):5202-5216 [online 5 Feb .  
The teachings of Cooper et al are set forth above.  Cooper et al do not teach the use of their methods in analyzing samples from a subject (claim 20), including a subject suffering from inflammation or an ongoing immune response (claim 22).  Additionally, Cooper et al do not teach the use of their methods in detecting and/or treating inflammation, or in determining efficacy of an anti-inflammatory treatment, as set forth in claims 37-40 and 43.
Cooper et al-2 teach further applications of the methodology disclosed by Cooper et al, such as in characterizing cellular response to influenza infections (see entire reference); it is noted that Cooper et al-2 refer to Cooper et al regarding details of methods for library preparation and sequencing (see page 2766, right column).  Cooper et al-2 teach that one aspect of host immune response to influenza virus infection is RNase L activity, and further that RNase L “contributes to IAV-induced immunopathology in the lung” (page 2764, right column); Cooper et al-2 also teach that RNase L activity has been shown to impact antiviral responses to picornavirus, coronaviruses, and rotaviruses (as well as influenza viruses)(page 2769, right column).  Cooper et al-2 further teach that inhibition of virus replication by an experimental antiviral drug is RNase L dependent (page 2764, right column), and Cooper et al-2 demonstrate via their experiments that at least one mechanism by which RNase L facilitates inhibition of viral replication is via rRNA cleavage (Result at page 2766, right column-page 2769, left column).  Cooper et al suggest that their methodology be used to monitor RNase L activity in vivo (page 2774, right column), and also suggest 
In view of the teachings of Cooper et al-2, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have practiced the methods of Cooper et al on RNA isolated from virus-infected subjects (as well as healthy controls), as specified in claim 20, as well as a subject having inflammation and/or experiencing immune pathology from a viral infection (such as lung pathology) (encompassed by claim 22).  An ordinary artisan would have been motivated to have made such a modification for the benefit of evaluating how RNase L activity influences antiviral response in each of these types of subjects, as suggested by Cooper et al-2.  With further regard to claims 37 and 43, as the claims encompass inflammation resulting from viral infection, and do not clearly indicate what constitutes an increase, or even require such an increase, the teachings of Cooper et al in view of Cooper et al-2 suggest what is claimed (specifically as the references suggest testing of subject’s with a viral infection, the result to which encompasses an inflammatory response).  Regarding claim 40 (which depends from claim 37), the references suggest a benefit to detecting levels of any rRNA cleavage products, which is sufficient to meet the requirements of the claim.  With further regard to claim 43 (which depends from claim 37), it is reiterated that the types cleavage products produced by RNase L cleavage include at least rRNAs, as taught by Cooper et al (e.g., see page 5207, right column-5209, left column),  Regarding claim 38, Cooper et al in view of Cooper et al-2 also suggest what is claimed to the extent that the claim simply requires detecting RNase L cleavage products in a subject experiencing inflammation as a result of a viral (It is noted that this rejection does not apply to claim 39, as the teachings of the art are not sufficient to suggest detecting RNase L cleavage products before and after administration of an anti-inflammatory, with a decrease in cleavage products indicating reduced inflammation, as required by that claim). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  It is noted that the prior art does teach DNA linkers having a structure corresponding to instant SEQ ID NO: 1 (see, e.g., SEQ ID NO: 17 of Wickens et al, US 10,160,968 B2 [cited herein]); however, the prior art does not teach or suggest modification of methods as set forth in claim 1 to employ adapters of the particular sequence set forth in claim 17.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744.  The examiner can normally be reached on Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634